By the court.
The affidavits of either party are sufficient grounds for a rule to show cause, but are not competent evidence on the hearing. It is not the practice of Pennsylvania to file warrants of attorney. In general, the acts of an attorney bind his client, (1 Salk. 86, Carth. 412, 1 Dall. 164,)and it is of great consequence to society that the parties should not retract therefrom. Undoubtedly, the officers of the court are subjected to their control, and deeds of oppression will not receive their sanction.
What weighs with the court in this instance, is, that Thomas was generally viewed as respectable and responsible, when he agreed to this entiy. To ask for proofs of his authority, under existing circumstances, would be idle and in vain. Considerable delay lias already taken place on this motion. All that we can now do with propriety, is to let the judgment stand as a security, and the defendant to be at liberty to contest the demand in point of law.